
	

115 SRES 243 ATS: Expressing the sense of the Senate that Joseph Leon George should be honored for heroism at Pearl Harbor, Hawaii, on December 7, 1941.
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2017
			Mr. Flake (for himself, Mr. Gardner, Mr. Lee, Mr. Cotton, Mrs. McCaskill, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Armed Services
		
		September 7, 2017Committee discharged; considered and agreed toRESOLUTION
		Expressing the sense of the Senate that Joseph Leon George should be honored for heroism at Pearl
			 Harbor, Hawaii, on December 7, 1941.
	
	
 Whereas, on December 7, 1941, Boatswain's Mate Second Class Joseph Leon George was 26 years old; Whereas Boatswain's Mate Second Class George was a crewmember aboard the USS Vestal (AR–4), a repair ship, on that day;
 Whereas the USS Vestal was moored next to the USS Arizona (BB–39); Whereas the Japanese began the attack on Pearl Harbor, Hawaii, at 7:48 a.m.;
 Whereas 6 sailors on the USS Arizona, Seaman First Class Harold Kuhn, Seaman First Class Russell Lott, Gunner's Mate Third Class Earl Riner, Boatswain's Mate Second Class Alvin Dvork, Seaman First Class Donald Stratton, and Fire Controlman Third Class Lauren Bruner, were trapped in the control tower main mast after a massive explosion on the ship;
 Whereas those 6 sailors suffered severe burns; Whereas those wounded sailors searched for a way to escape the ship;
 Whereas Boatswain's Mate Second Class George saw the 6 wounded sailors on the USS Arizona from the USS Vestal and threw a heaving line and a heavy line;
 Whereas all 6 sailors climbed, nearly 40 feet in the air, hand over hand across the heavy line 70 feet to safety onboard the USS Vestal;
 Whereas 2 sailors died shortly after from their injuries, but the remaining 4 survived; Whereas Boatswain's Mate Second Class George was commended for his actions, but he was never given a medal for his role in the rescue of the 6 sailors;
 Whereas the 2 surviving sailors rescued from the USS Arizona, Donald Stratton and Lauren Bruner, seek to honor Boatswain's Mate Second Class George;
 Whereas USS Arizona survivor Donald Stratton stated, Joe George was never awarded anything for his bravery. He is no longer with us, but I believe in his memory, should be awarded the Navy Cross.; and
 Whereas USS Arizona survivor Lauren Bruner stated, The six of us would not have survived except for his courage, in spite of being at high risk himself. He fully deserves high commendations for his actions. I feel he should be recognized for this courage and presented the Navy Cross.: Now, therefore, be it
		
	
 That the Senate— (1)honors the heroism of Boatswain's Mate Second Class Joseph Leon George in saving the lives of 6 sailors on December 7, 1941; and
 (2)believes the United States Navy, in light of new information, should consider revisiting decorating and honoring the heroism of Boatswain's Mate Second Class Joseph Leon George in saving the lives of 6 sailors on December 7, 1941.